SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: August 6, 2015 (Date of earliest event reported) Commission File No.: 0-25969 RADIO ONE, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 52-1166660 (I.R.S. Employer Identification No.) 1010 Wayne Avenue 14th Floor Silver Spring, Maryland 20910 (Address of principal executive offices) (301) 429-3200 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02. Results of Operations and Financial Condition. Radio One, Inc. (the “Company”)issued a press release setting forth the results for its quarter ended June 30, 2015.A copy of the press release is attached as Exhibit 99.1. ITEM 7.01. Regulation FD During the course of the Company’s conference call to discuss its results for its quarter ended June 30, 2015, management provided guidance with respect to the cable segment’s EBITDA for the year ending December 31, 2015.Management noted that it expects EBITDA for the cable segment to be between $65 million and $70 million for the year ending December 31, 2015. ITEM 9.01. Financial Statements and Exhibits. (c)Exhibits Exhibit Number Description Press release dated August 6, 2015: Radio One, Inc. Reports Second Quarter Results. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. RADIO ONE, INC. /s/ Peter D. Thompson August 7, 2015 Peter D. Thompson Chief Financial Officer and Principal Accounting Officer
